In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-21-00026-CR



     AMARFIO DEJALO WASHINGTON, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 50108-A




       Before Morriss, C.J., Burgess and Stevens, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION

        After a jury found Amarfio Dejalo Washington guilty of two counts of assault on a public

servant, the trial court sentenced him to twelve years’ confinement in prison on each count, with

the sentences to run concurrently.1 Washington contends that (1) the trial court reversibly erred

when it failed to include an instruction on effective consent in its jury charge, (2) he was not

present when the jury panel was seated in violation of Texas Code of Criminal Procedure

Articles 33.03 and 35.17, (3) the trial court reversibly erred when it granted the State’s challenge

for cause during jury selection, (4) the trial court reversibly erred when it allowed the State to

question the jury panel members on their “level of trust” of law enforcement officers, and (5) the

trial court reversibly erred when it denied him the opportunity to present evidence that certain

charges for which he was incarcerated had been dismissed by the State.

        We addressed these issues in detail in our opinion of this date in Washington’s appeal in

our cause number 06-20-00025-CR. For the reasons stated therein, we likewise conclude that

error has not been shown in this cause.

        We affirm the judgment of the trial court.



                                                             Ralph K. Burgess
                                                             Justice

Date Submitted:           December 13, 2021
Date Decided:             January 27, 2022

Do Not Publish

1
 Washington appeals from his other judgment of conviction of assault on a public servant in our cause number 06-
21-00025-CR.
                                                        2